Citation Nr: 1524014	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for residuals, left thumb fracture with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the Veteran's Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his left thumb fracture with osteoarthritis is more severe than currently rated.  The Veteran complains that he has chronic, continuous pain, on a daily basis.  He takes pain medication daily and has begun the use of a wrist brace because he types daily at his employment and it helps him to get through the pain.  He testified at his May 2014 Travel Board hearing that his left thumb fracture disability had worsened.  

 A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his left thumb disability, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  
 
2.  Following completion of the above, schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected left thumb fracture with osteoarthritis.  The claims folder (to include the electronic claims files) must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated studies should be performed, and the examiner should review the results of any studies prior to completing the examination report.  

3.  After completion of the above actions, the claim for a compensable rating for residuals, left thumb fracture with osteoarthritis should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




